NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1983
                                       __________

                                 BLANCHE A. BROWN,
                                               Appellant

                                             v.

       POLICE CHIEF JOSEPH FRIEL, in his Individual and Official Capacity;
     GROVER KOON, Valley Twp. Magisterial Judge in his Individual and Official
            Capacity; VALLEY TOWNSHIP POLICE DEPARTMENT;
    VALLEY TOWNSHIP MANAGER/ADMINISTRATOR, in his Official Capacity;
        VALLEY TOWNSHIP AND GOVERNING BOARD/SUPERVISORS
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-16-cv-01819)
                       District Judge: Honorable Juan R. Sánchez
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 December 15, 2020
          Before: GREENAWAY, JR., KRAUSE and BIBIAS, Circuit Judges

                            (Opinion filed: January 28, 2021)
                                     ___________

                                        OPINION*
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

         Pro se appellant Blanche Brown appeals the District Court’s orders granting one

defendant’s motion to dismiss and granting summary judgment to the remaining

defendants. We will affirm the District Court’s judgment.

         This case arises out of a long-running dispute between Blanche Brown and her

half-brother James Brown.1 As the District Court discussed in great detail, both Brown

and James sought assistance from Valley Township Police Chief Joseph Friel. Friel

counseled both Brown and James to cease contact with the other. When Brown

continued to contact James (and his girlfriend), Friel twice issued citations to Brown for

harassment.

         Brown and James continued to seek help from Friel. Brown informed him that she

had found a bullet shell in a church parking lot near her house and that she thought James

had “plotted to enter my home and kill me.” ECF No. 74-4 at 30. She also claimed that,

by failing to more aggressively respond to her complaints, Friel had “given James

permission to come after me with the intent to kill me.” Id. at 31. Friel denied those

accusations and urged Brown to continue to use the legal system. Eventually, trial was

held on the citations before Magisterial District Judge Koon. Brown signed an




1
    This opinion will refer to the appellant as “Brown” and her half-brother as “James.”

                                              2
“Alternative Sentencing Contract” in which she agreed that she would have no contact

with James either directly or through a third party.

       Brown then filed the complaint at issue here. She raised numerous claims under

42 U.S.C. § 1983 contending that Friel, Judge Koon, and various supervisory and

institutional defendants had violated her due-process rights, maliciously prosecuted her,

and caused a state-created danger, among many other things. The District Court

dismissed the claims against Judge Koon, concluding that he was protected by absolute

judicial immunity. See ECF No. 69. The Court then granted summary judgment to the

remaining defendants, see ECF No. 143,2 and Brown filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the dismissal and summary judgment orders. See Blunt v. Lower Merion Sch. Dist., 767

F.3d 247, 265 (3d Cir. 2014) (summary judgment); Fleisher v. Standard Ins. Co., 679

F.3d 116, 120 (3d Cir. 2012) (dismissal). In reviewing a dismissal under Rule 12(b)(6),

“we accept all factual allegations as true [and] construe the complaint in the light most

favorable to the plaintiff.” Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir.

2002). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft



2
 The Court also denied Brown’s motions for reconsideration and to reopen the judgment,
see ECF No. 152, but she has not developed any arguments challenging that order in her
opening brief, and we therefore do not address that order here.

                                               3
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a).

       At the outset, we stress that an issue is forfeited “unless a party raises it in its

opening brief, and for those purposes a passing reference to an issue will not suffice to

bring that issue before this court.” Laborers’ Int’l Union of N. Am., AFL-CIO v. Foster

Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994) (quotation marks, alteration omitted);

Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (noting that pro se

litigants “must abide by the same rules that apply to all other litigants”). Therefore, while

Brown has included a litany of complaints in her brief, we will consider only those that

she has developed.

       First, Brown claims that the District Court “copied and pasted” the defendants’

arguments. Br. at 20. However, she has not identified any passages that support this

claim, and we have not seen any in our independent reading. Indeed, we have found the

District Court’s analysis to be exceptionally careful and thorough. Thus, this claim lacks

merit. So does Brown’s contention that a Magistrate Judge played an improper role in

this case; the record reveals that each opinion was issued by a District Judge, not a

Magistrate Judge.



                                               4
       Next, Brown complains that the District Court improperly dismissed her claims

against Judge Koon on the ground that he was protected by judicial immunity. We agree

with the District Court’s analysis. “[G]enerally, a judge is immune from a suit for money

damages.” Mireles v. Waco, 502 U.S. 9, 9 (1991) (per curiam).3 While this immunity

does not apply if the judge is sued for nonjudicial actions or actions “taken in the

complete absence of all jurisdiction,” id. at 11–12, neither exception applies here.

Brown’s claims concern Judge Koon’s conduct in presiding over trial on the harassment

citations, a quintessentially judicial function. Brown argues that Judge Koon lacked

jurisdiction, but as a magisterial district judge, Judge Koon had jurisdiction over the

summary offenses at issue. See 18 Pa. Cons. Stat. § 2709(c)(1); 42 Pa. C.S. § 1515(a)(1).

Accordingly, the District Court did not err in dismissing these claims. See generally

Gallas v. Supreme Ct. of Pa., 211 F.3d 760, 771 (3d Cir. 2000) (“[W]e hold that a judge

does not act in the clear absence of all jurisdiction when the judge enters an order at least

colorably within the jurisdiction of her court even though a court rule or other procedural

constraint required another judge to act in the matter.”).




3
  Although “absolute judicial immunity extends only to claims for damages,” Larsen v.
Senate of the Commonwealth, 152 F.3d 240, 249 (3d Cir. 1998), “in any action brought
against a judicial officer for an act or omission taken in such officer’s judicial capacity,
injunctive relief shall not be granted unless a declaratory decree was violated or
declaratory relief was unavailable.” 42 U.S.C. § 1983. Brown has not shown that this
exception applies. See Azubuko v. Royal, 443 F.3d 302, 303–04 (3d Cir. 2006) (per
curiam).
                                               5
       Brown also argues that the District Court erred in granting summary judgment to

the defendants on her malicious-prosecution claim. However, there are numerous

problems with this claim. First, the charges were resolved via an “alternative sentencing

contract” that prohibited Brown from contacting James directly or through third parties;

this is not the type of “favorable termination” that is indicative of innocence. See Gilles

v. Davis, 427 F.3d 197, 211–12 (3d Cir. 2005) (so holding with respect to accelerated

rehabilitative disposition); Hilfirty v. Shipman, 91 F.3d 573, 580–81 (3d Cir. 1996).

Second, as the District Court ruled, the record evidence shows that Brown suffered “no

seizure significant enough to constitute a Fourth Amendment violation in support of a

Section 1983 malicious prosecution action.” DiBella v. Borough of Beachwood, 407

F.3d 599, 603 (3d Cir. 2005). And third, while Brown raises a technical defense to the

charges, we agree with the District Court’s conclusion that a reasonable jury would find

that Friel had probable cause to conclude that Brown committed the crime of harassment.

See generally Dempsey v. Bucknell Univ., 834 F.3d 457, 467 (3d Cir. 2016) (“Far from

demanding proof of guilt beyond a reasonable doubt, probable cause exists if there is a

fair probability that the person committed the crime at issue.” (quotation marks, alteration

omitted)); Holman v. City of York, 564 F.3d 225, 231 (3d Cir. 2009) (probable-cause

standard does not require officer to resolve “daunting issues”).4



4
 This last point is also fatal to Brown’s retaliatory-prosecution claim. See Miller v.
Mitchell, 598 F.3d 139, 154 (3d Cir. 2010).
                                               6
       Brown’s remaining arguments similarly lack merit. As the District Court

explained, Brown’s state-created-danger claim fails because she presented no evidence

that Friel acted with a degree of culpability that shocks the conscience; rather, the

evidence invariably shows that Friel sought to respond to Brown’s complaints and

deescalate the conflict between Brown and James. See generally Johnson v. City of

Phila., 975 F.3d 394, 401 (3d Cir. 2020). Likewise, she has failed to present evidence

that any of the defendants’ conduct was based on a policy or custom so as to establish

Monell liability. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–92 (1978).

Finally, the District Court did not err in refusing to recuse based on Brown’s unsupported

allegations of bias. See Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273,

278 (3d Cir. 2000) (explaining that “a party’s displeasure with legal rulings does not form

an adequate basis for recusal”).

       Accordingly, we will affirm the District Court’s judgment.




                                              7